Citation Nr: 1807104	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a vision disability.  


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, June 1974 to June 1976, and December 1990 to May 1991.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Jackson, Mississippi, RO now maintains jurisdiction in this claim.  

The Veteran failed to appear for a hearing before the Board in April 2013.  He has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

The case was remanded in May 2014, September 2015, and April 2017.  It has been returned now for additional appellate action.  


FINDINGS OF FACT

1.  A current right knee disability has not been demonstrated.  

2.  A current left knee disability has not been demonstrated.  

3.  Obstructive sleep apnea, first manifested many years after service, did not have its onset during or as a result of service.  

4.  Hypertension, first manifested several years post-discharge, did not have its clinical onset during or as a result of service.  

5.  A vision disability, first manifested several years post-discharge, did not have its clinical onset during or as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for hypertension are not met. 38 U.S.C. 
§§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7101 (Note 1) (2017).

5.  The criteria for service connection for a vision disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012).; 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  

The RO has obtained all available service treatment records and all identified and available VA and private treatment records.  A July 2009 VA memorandum documented that the Veteran's service treatment records from his service from December 1990 to May 1991 were unavailable.  However, the Board notes that service treatment records from this period are now of record.  The Veteran has not identified any outstanding and available medical treatment records.  

VA attempted to provide the Veteran with relevant examinations in September 2014, January 2016, May 2016, and May 2017.  In May 2017, the RO attempted to contact the Veteran using four different phone numbers on record as well as a letter mailed to his last known address.  The Veteran failed to report to the 2014 and 2016 VA examinations and did not respond to VA's inquiries about attending examination appointments in New Orleans in May 2017.  

When a claimant fails to report for a scheduled examination in connection with an original service connection claim, without good cause, the claim will be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2017).  

The Board finds that all reasonable attempts have been made to provide the Veteran with an examination and finds that the claims must now be decided on the record as it stands.  The Board further notes that the duty to assist is a two-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is responsible for participating in the development of his claim, to include reporting for scheduled examinations and responding to correspondence regarding the scheduling of such examinations.  

The issue on appeal was previously before the Board in May 2014, September 2015, and April 2017, when it was remanded for additional development.  In accordance with the remand instructions, VA treatment records and service treatment records were obtained, multiple attempts were made to provide the Veteran with a VA examination, as described above, the Veteran was provided with adequate notice regarding his claim, and a supplemental statement of the case was issued.  The Board finds that the record reflects substantial compliance with the prior remand instructions, and, as such, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).  Under 38 U.S.C. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disability, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017).  


Right and Left Knee Disabilities

The Veteran contends that he incurred right and left knee disabilities as a result of military service.  The Board finds that service connection is not warranted for either knee.    

The medical evidence of record does not demonstrate the presence of a right or left knee disability since the claim was submitted in July 2008.  The Veteran failed to report for multiple VA examinations which may have helped demonstrate his current symptoms or disabilities.  

In addition, the Board notes that service treatment records are negative for any complaints, treatment, or diagnosis of a right or left knee disability.  Examinations in June 1974, May 1976, August 1976, May 1983, September 1987, August 1990, and April 1991 were all negative for any indication of a knee disability.  

In his initial claim, the Veteran reported that his bilateral right and left disabilities began in 1991 and 1992, respectively, although he also included a statement that all of his claimed disabilities began during service and became severe later.  

There is no other competent and credible evidence demonstrating a current bilateral knee disability.  To the extent the Veteran has reported certain symptoms, the Board notes that he is not competent to diagnose such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise when the question is a complex one, as is so in this case.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The record does not show that the Veteran has such expertise.

Based on the forgoing, the Board finds that service connection for a right and left knee disability is not warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Obstructive Sleep Apnea

The Veteran contends that he incurred obstructive sleep apnea as a result of military service.  The Board finds that service connection is not warranted.    

Service treatment records are negative for any complaints, treatment, or diagnosis of obstructive sleep apnea.  Examinations in June 1974, May 1976, August 1976, May 1983, September 1987, August 1990, and April 1991 were all negative for any indication of a sleep apnea disability.  

In his initial claim, the Veteran reported that his sleep apnea began in 2008, more than 16 years post-discharge, although he also included a general statement that all of his claimed disabilities began during service and became severe later.  

The first medical evidence of obstructive sleep apnea of record is a VA treatment record diagnosing the disability for the first time in March 2008.  The Veteran filed the claim in July 2008. 

To the extent the Veteran has reported that his sleep apnea began during service, the Board notes that he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise when the question is a complex one, as is so in this case.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The record does not show that the Veteran has such expertise.

The Board notes that the Veteran failed to report for multiple VA examinations and a Board hearing.  Evidence from each may have helped the Veteran's claim and cannot be considered.  

The Veteran has otherwise failed to submit any competent and credible evidence of a nexus between currently diagnosed obstructive sleep apnea and service.  

Based on the forgoing, the Board finds that service connection for obstructive sleep apnea is not warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

The Veteran contends that he incurred hypertension during or as a result of military service.  The Board finds that service connection for hypertension is not warranted.   

At the outset, the Board notes that hypertension for VA purposes is defined as diastolic blood pressure that is predominantly 90 millimeters or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 
160 millimeters or greater with a diastolic blood pressure of less than 
90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2017). Generally, to support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Gill v. Shinseki, 
26 Vet. App. 386, 390 (2013) ((holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  The records contain more than 15 blood pressure readings, none of which are of or exceeding the values for hypertension as stated by regulation.  In fact, at no time was the Veteran's diastolic blood pressure 90 millimeters or greater or his systolic blood pressure 160 millimeters or more and at no time was the Veteran diagnosed with hypertension.  Moreover, the Veteran denied high blood pressure in reports of medical history at separation in July 1968, April 1970, June 1974, May 1976, August 1976, May 1983, September 1987, August 1990, and April 1991.  

The Veteran reported during his claim that his hypertension had onset in 1998.  However, post-service records show the Veteran was first diagnosed with hypertension in November 2003.  Treatment records between discharge and his initial diagnosis are negative for the elevated blood pressure readings required under 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) for a diagnosis of hypertension or diagnosis/treatment of hypertension by medical professionals.  Therefore, the first evidence of hypertension came more than 12 years post-discharge from military service. 

The Board finds that as the Veteran's hypertension was not demonstrated until more than 12 years after discharge, and certainly not within the first year following discharge from military service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) (2017). 

To the extent that the Veteran has reported that his hypertension is etiologically related to service, the Board notes that he is not competent to render such an opinion.  To diagnose a specific disability like hypertension and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess. See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, hypertension is a disease that requires specialized training and testing for a diagnosis.  38 C.F.R. § 4.104.  Moreover, the fact that his blood pressure was found to be predominately within normal limits all throughout his service and for several years thereafter weighs significantly against his claim. 

Regarding a link with herbicide agents, the Veteran's service in the Republic of Vietnam (Vietnam) has been conceded based on service personnel records and the Veteran's statements.  Therefore, the exposure to herbicide agents such as Agent Orange is presumed in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  However, hypertension is not among the listed diseases presumed to be etiologically related with herbicide/Agent Orange exposure.  

Hypertension is not a disorder that may be presumed related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).  However, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  However, this alone is insufficient to establish a link between hypertension and herbicide exposure, and the Veteran failed to report for multiple VA examinations, which may have helped demonstrate such a connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the file does not include any additional evidence supporting a link between the claimed disabilities and herbicide exposure, the Board finds that further consideration of the presumed herbicide exposure is not warranted.  

The Veteran has not submitted competent evidence indicating that hypertension was incurred during or due to service.  Additionally, the weight of the competent evidence in the claims file demonstrates that the disability had onset 12 years post-discharge.  

The Board notes that the Veteran failed to report for multiple VA examinations and a Board hearing.  Evidence from each may have helped the Veteran's claim and cannot be considered.  

Based on the foregoing, the Board finds that the evidence of record weighs against 
a finding of service connection for hypertension as the preponderance of the evidence is against the claim.  Therefore, it is denied.  As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Vision Disability

The Veteran claims that he incurred a vision disability as a result of service.  The Board finds that service connection for a vision disability is not warranted.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a vision disability.  Examinations in June 1974, May 1976, August 1976, May 1983, September 1987, August 1990, and April 1991 were all negative for any indication of a vision disability and the Veteran denied eye in multiple reports of medical history throughout his military service.  

The Veteran reported in his July 2008 claim that his vision disability had onset in 1969.  However, there are no treatment records or contemporaneous lay statements corroborating this statement.  Post-service records show the Veteran was first treated with a disability in either eye in November 2004, more than 13 years post-discharge, when he was treated for a right eye cataract.    

To the extent that the Veteran has reported that his vision disability is etiologically related to service, the Board notes that he is not competent to render such an opinion.  To diagnose a specific disability like a specific vision disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess. See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran could report symptoms such as decreased visual acuity, the service treatment records do not include any evidence of such contemporaneous reports in service or for more than 13 years thereafter.  The fact that his treatment records do not demonstrate such a disability during service or for 13 years thereafter weighs significantly against his claim. 

The Veteran has not submitted competent evidence indicating that a vision disability was incurred during or due to service.  Additionally, the weight of the competent evidence in the claims file demonstrates that an eye disability had onset 13 years post-discharge.  

The Board notes that the Veteran failed to report for multiple VA examinations and a Board hearing.  Evidence from each may have helped the Veteran's claim and cannot be considered.  

Based on the foregoing, the Board finds that the evidence of record weighs against 
a finding of service connection for an eye disability as the preponderance of the evidence is against the claim.  Therefore, it is denied. As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for a hypertension is denied.  

Service connection for a vision disability is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


